Citation Nr: 1633274	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-00 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right hip/upper leg disability.

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to service connection for conversion disorder.

5.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to an effective date earlier than September 26, 2007, for the award of service connection for PTSD.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to May 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, dated in October 2008, January 2009, September 2009, and April 2010.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.  

In her January 2010 and December 2012 substantive appeals, the Veteran requested a Board videoconference hearing.  However, in correspondence dated in June 2016, the Veteran's representative waived her request to appear at a hearing before the Board and instead submitted an affidavit given by the Veteran in July 2016.  

As described in greater detail in the Remand portion of this decision, a "Psychological Evaluation Report" by E. D. Brown, Ph.D., dated in June 2014, was submitted to VA subsequent to the most recent supplemental statement of the case, dated in January 2014.  As such, the Agency of Original Jurisdiction (AOJ) never considered the June 2014 report.  However, as the information contained in this report is not relevant to the issue of entitlement to an effective date earlier than September 26, 2007, for the award of service connection for PTSD, the Board finds that it may adjudicate that issue herein without prejudice to the Veteran.  

The issues of entitlement to service connection for a right ankle disability, a right hip/upper leg disability, a left ankle disability, and a conversion disorder, as well as entitlement to an initial evaluation in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The earliest communication or action indicating an intent to file a claim of service connection for PTSD was received on September 26, 2007.


CONCLUSION OF LAW

The requirements for an effective date prior to September 26, 2007, for the grant of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.155, 3.158, 3.400 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in October 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim of entitlement to an effective date earlier than September 26, 2007, for the award of service connection for PTSD.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2015).

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).

Here, the Veteran disagrees with the assigned effective date of September 26, 2007, for service connection for PTSD.  

By way of procedural history, the Veteran initially filed a claim of entitlement to service connection for PTSD on September 26, 2007.  An October 2008 rating decision granted entitlement to service connection for PTSD, effective September 26, 2007.  

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  In the present case, the Veteran did not file her claim within one year of her separation from active service in May 1997.  Accordingly, the later of either the date of claim or the date entitlement arose will govern.  

The provisions of 38 U.S.C.A. § 5101(a) (2014) mandate that a claim must be filed in order for any type of benefit to be paid.  A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).  

In the present case, the earliest communication that can be construed as a claim of entitlement to service connection for PTSD is September 26, 2007.  The Veteran has not asserted otherwise.  Indeed, at her May 2009 Decision Review Officer hearing, the Veteran testified that she did not even receive VA treatment until September 2007.  Accordingly, prior to the September 26, 2007, VA Form 21-526 claim for PTSD, there were no pending claims, nor any treatment records in VA's possession, related to psychiatric symptomatology.  

Even assuming, arguendo, that the Veteran's PTSD began in service, the effective date cannot predate the date of the Veteran's claim for the disability.  In the absence of a formal or informal claim for entitlement to service connection for PTSD prior to September 26, 2007, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for grant of service connection for PTSD. 


ORDER

An effective date earlier than September 26, 2007, for the award of service connection PTSD is denied.


REMAND

The Veteran also seeks entitlement to service connection for a right ankle disability, a right hip/upper leg disability, a left ankle disability, and conversion disorder, as well as entitlement to an initial evaluation in excess of 50 percent for PTSD and entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken prior to adjudication of these issues.  

By way of history, the Veteran initially filed claims of entitlement to service connection for PTSD, bilateral ankle injuries, right upper leg injury, and right hip injury in September 2007.  She alleged that her PTSD was due to an in-service military sexual trauma while her disabilities of the bilateral ankles, right hip, and right upper leg were incurred during airborne parachute training at Fort Benning, Georgia, in 1996.  In an October 2008 rating decision, the RO granted entitlement to service connection for PTSD but denied entitlement to service connection for a right ankle disability, a right hip/upper leg disability, and a left ankle disability.

The Veteran was provided with a VA examination in November 2008, at which time the examiner concluded that, "From a general orthopedic point of view, this patient has persisted with multiple areas of discomfort from upper body to lower body with the subjective complaints far outweighing the objective findings.  As noted in the formal report, ranges in motion did reveal discomfort at the extremes of several different ranges of motion, but no specific limitation and just a lot of soft tissue discomfort with palpation and percussion, and this could probably be explained by an early diagnosis of polyarthropathy, which would not be an orthopedic disease, but a rheumatologic type of disease."  On the basis of the November 2008 examiner's findings that there were no disabilities from an orthopedic point of view, the RO again denied entitlement to service connection for a right hip/upper leg disability and a left ankle disability in a January 2009 rating decision.  

The Veteran filed a notice of disagreement and was scheduled for a Decision Review Officer hearing in May 2009, at which time the Veteran raised the issue of entitlement to service connection for conversion disorder, and requested that her hip and ankle claims be considered under that theory of entitlement.  The Veteran's decision to raise the issue of conversion disorder was based on the November 2008 examiner's findings that she experienced subjective pain despite there being no disability from an orthopedic point of view.

In an April 2010 rating decision, the RO denied entitlement to service connection for conversion disorder.  The Veteran filed a notice of disagreement and submitted the report of a May 2010 independent medical examination by W. R. Gerchick, D.O., which diagnosed the Veteran as having PTSD; healed stress fractures of the bilateral ankles, bilateral feet, left distal tibia, and lesser trochanter of the right femoral neck; somatoform pain disorder; and internal derangement of the right hip.  

In response to the May 2010 independent medical examination, the Veteran was provided with a VA mental disorders examination in July 2012, at which time the examining VA psychologist concluded that the Veteran did not meet the DSM-IV diagnostic criteria for a diagnosis of conversion disorder.  In correspondence dated in October 2012, the Veteran's attorney alleged that the July 2012 VA opinion was inadequate because it failed to consider the November 2008 VA examination findings as well as the May 2010 independent medical examination.   In response, the examining VA psychologist reiterated her conclusion in a December 2012 addendum opinion following review of the entire claims file, to include the Veteran's VA treatment records and the May 2010 independent medical examination.  In a January 2014 supplemental statement of the case, the RO continued the denial of entitlement to service connection for conversion disorder based on the conclusions of the July 2012 and December 2012 VA opinions.  

The Veteran then submitted a "Psychological Evaluation Report" by E. D. Brown, Ph.D., dated in June 2014, which diagnosed the Veteran as having PTSD; somatic symptom disorder, with predominant persistent pain, severe; persistent depressive disorder; as well as chronic pain syndrome; pain in joint, foot, and ankle; and personal history of stress fracture.  Dr. Brown also noted that, "An anxiety disorder can worsen chronic pain, and chronic pain can worsen pre-existing anxiety."

Significantly, however, this June 2014 "Psychological Evaluation Report" was never considered by the Agency of Original Jurisdiction (AOJ), and neither the Veteran nor her attorney waived AOJ consideration of the report.  To the contrary, in correspondence dated in June 2016, the Veteran's attorney explicitly indicated that he expected the issues addressed in the June 2014 "Psychological Evaluation Report" to be remanded to the AOJ rather than considered by the Board in the first instance.  Therefore, as the benefits on appeal may not be fully allowed, referral of the evidence to the AOJ is required.  See 38 C.F.R. § 20.1304(c).

In addition, the Board notes that the Veteran was last provided with a VA examination relevant to her psychiatric symptoms in July 2012, over four years ago.  However, in her July 2016 affidavit, the Veteran described psychiatric symptomatology that was more severe than the symptomatology recorded in the July 2012 VA examination report.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records relevant to the Veteran from October 2009 to the present.   

2.  Provide the Veteran with a VA mental health examination to determine the current severity of her psychiatric symptomatology.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her psychiatric symptomatology, including the frequency, duration, intensity, onset of any change in symptoms, and functional effects of symptoms.  All signs and symptoms should be reported in detail, and the examiner should describe the impact of the Veteran's psychiatric symptomatology on her occupational and social functioning.

If the examiner determines that the Veteran has a psychiatric diagnosis other than PTSD, then the examiner should determine whether it is at least as likely as not (50 percent probability or more) that the separately diagnosed disorder had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

If the disorder is not related to service, then the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the disorder is caused or aggravated by her service-connected PTSD.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is also asked to distinguish the symptoms that are associated with her service-connected PTSD from symptoms attributable to other nonservice-connected psychiatric disabilities, to the extent possible.

A complete rationale for any opinion offered should be provided.

3.  After the development requested is completed, readjudicate the remaining issues on appeal, with consideration of all evidence added to the claims file since the January 2014 supplemental statement of the case.  If any benefit sought remains denied, then furnish the Veteran and her attorney with another supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


